Hooker, J. (dissenting):
■ The contract between the parties is not ambiguous, and they meant just what they said with reference to the time when the commissions were to be paid. That was “ at the closing of the title,” not on the day when the parties agreed to close title. This action was prematurely brought, and without proof that the seller unnecessarily delayed closing the title, of which there is none, there can be no recovery until that event transpires.
The judgment should be reversed.
Judgment of the Municipal Court affirmed, with costs.